FARIS, J.
(concurring except in paragraph seven) — I concur in the result of the able opinion of my learned brother Blair in this case, but I cannot consent to characterize the giving of the cautionary instruction as to the weight and credibility of the evidence of defendant as reversible error. So, I dissent to what is said on this question in paragraph 7 of Judge Blair’s opinion. I do this because the unsettling of this question would cause much uncertainty and result in the reversal of many cases unnecessarily. Aside from the statute, infra, I concede the logic of his arguments, and admit the existence of a different rule in civil cases. But this question has been settled in this State for almost forty years (State v. Maguire, 69 Mo. l. c. 202, decided in 1878), and as the settlement thereof, as unanimously ruled by Division Two of this court and evidenced by dozens of rulings, is well buttressed by a solemn statute (Sec. 5242, R. S. 1909), it ought not to be disturbed. If this ruling is to be disturbed it is plainly the duty of the Legislature to create the disturbance by an amendment to said section 5242. For in view of the fact that such an instruction is comparatively innocuous, since it but tells the jury that they may do the identical thing which they would *192do without being told, no sufficient reason would seem to exist for our amending this section by judicial construction.
In the fairly recent case of State v. Shaffer, 253 Mo. l. c. 338, Division Two, discussing .this identical question, unanimously said:
“It is also contended by defendant that the court erred in giving instructions numbered 3 and 4, which we have set out in the statement, and which deal with the weight and credibility of the testimony of the defendant and that of defendant’s wife. Learned counsel cite us to a very late holding in a civil case, that of Benjamin v. Railroad, 245 Mo. 598, in which suit a similar comment upon the testimony of the plaintiff was held to be error. We have no fault to find with the holding of the court in that case. But learned counsel overlook the fact that the' statute itself in conferring upon the defendant and defendant’s spouse the right to testify, has seen fit to limit such right by permitting a showing of the fact that the witness is the defendant and on trial, and the fact of marriage to the spouse offered as a witness, for the purpose of affecting the credibility of either or both of them. [Sec. 5242, R. S. 1909.] We have no such statute touching the testimony of a plaintiff in a civil case, or of a defendant in such case; hence the difference between the two holdings. If the statute permits the showing of the fact of interest on account of the witness being a defendant or the spouse of a defendant, why may not the jury be likewise advised of the existence of the law applicable to such status by an appropriate instruction? We concede, however, that there is not much excuse for the giving of such instructions as these where the court instructs generally as to the credibility of witnesses and as to the fact that the interest of any witness or witnesses in the case may be considered by the jury for the purpose of affecting the credibility of such witness. But-while these instructions have been *193many times given, and while in the view of the writer they ought not to he given, yet when we consider the statute which we cite above, and when we have reference to the many holdings of this court that the giving of instructions such as these do not constitute reversible error, we are not disposed to go farther than to say, as has been many times said before by this court, that in our view the giving of such instructions as these sub-serves no useful purpose, and would as well be omitted and the labor of preparing the same saved. Similar instructions have been before us in many cases. [State v. Napper, 141 Mo. l. c. 407; State v. Fox, 148 Mo. 517; State v. Dilts, 191 Mo. 673; State v. McDonough, 232 Mo. 219; State v. Lingle, 128 Mo. 528; State v. Newcomb, 220 Mo. l. c. 66.] And while the giving thereof has often been criticized as unnecessary, we have not been able to find a single case reversed on account of these instructions. ’ ’
Brevity would seem to forbid the addition of anything to what was said on this point in the Shaffer case, supra. But one further apposite thought, suggested by inference but not fully enlarged on in the Shaffer case, thrusts itself to the front here: This point is that trial juries, unlike private citizens, are not governed by the maxim, ignorantia legis neminem excusat. In no case, barring slander and libel at least, is a jury presumed to know the law. Both by practice and a plain statute (Sec. 5231, R. S. 1909), trial courts are required in criminal cases to tell, i. e., instruct, the jury what the law is. Section 5242 being the law by which the jury must try the case, or to drop into metaphor, being the section which furnishes the legal scales by which in trying the case, the jury are required to weigh, the testimony of the defendant, or that of his or her spouse, can there be any legal solecism in telling the jury that such is the lawf Is not the court nisi but performing a statutory duty in doing so? From what other source are they permitted to know, or can they *194know, that this is law? So, while adhering to all that Division Two of this court said in the Shaffer case as to the logical non-necessity of the instruction in cases wherein a general instruction on the credibility of the witnesses is given, I do not think that the occasion calls for the specific branding of this point as reversible error here or elsewhere. I think it should be left where Division Two has left it, that is, to be gradually worked out by the trial courts, in the light of the criticism directed toward it in the Shaffer case, which is after all but a type of many other similar rulings upon this point. [State v. Shaffer, supra; State v. Hyder, 258 Mo. 225; State v. Newcomb, 220 Mo. l. c. 66; State v. McDonough, 232 Mo. 219; State v. Mintz, 245 Mo. l. c. 547; State v. Dilts, 191 Mo. 673; State v. Fox, 148 Mo. 517; State v. Napper, 141 Mo. l. c. 407; State v. Lingle, 128 Mo. 528; State v. Zorn, 71 Mo. 415; State v. McGinnis, 76 Mo. 326; State v. Cook, 84 Mo. 40; State v. Wisdom, 84 Mo. l. c. 190; State v. Ihrig, 106 Mo. l. c. 270.] Hence, I concur in the result and in the opinion, barring what is said in paragraph seven.